Goldspan Resources Inc.

836 S Vance St Unit E

Lakewood, CO 80226

 

Phone: Email:

 

CONTRACT OF ENGAGEMENT

 

This Contract of Engagement dated and effective as of March 19th, 2013 by and
between Richard E. Barsom, Title, President of A.H. Barsom Company,
Inc.(hereinafter referred to as The Consultant), and Goldspan Resources Inc. Of
Lakewood, CO (hereinafter referred to as The Client).

 

Recitals:

 

I. The Client desires to obtain certain consulting services from The Consultant
as more particularly described herein ("Scope of Services").

 

II. The Consultant is in the business of providing consulting services and has
agreed to provide the services on the terms and conditions set forth in this
agreement. Now, therefore, in consideration of the faithful performance of the
obligations set forth herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged. The Consultant and The
Client hereby agree as follows.

 

Terms:

 

1. Scope of Services. The Consultant will perform business and financial
consulting services on a non-exclusive basis for and on behalf of The Client in
relation to business consulting.

 

2. Status of The Consultant. The Consultant shall act as an independent
contractor and not as an agent or employee of The Client and The Consultant
shall make no representation as an agent or employee of The Client. The
Consultant shall be responsible for all taxes as an independent contractor. The
Consultant shall have no authority to bind The Client or incur other obligations
on behalf of The Client. Likewise, The Client shall have no authority to bind
The Consultant or incur obligations on behalf of The Consultant.

 

3. Disclosure of Material Events. The Client agrees to promptly disclose to The
Consultant in a timely manner those events/discoveries which are known and/or
anticipated that may reasonably be expected to have an impact on the stock,
business operations, future business, or public perception of The Client. As
this has a material impact on the ability and effectiveness of The Consultant
and service rendered.

 

4. Conflict of Interest. The Consultant shall be free to perform services for
other persons not engaged in the businesses in which The Client is engaged. The
Consultant will notify The Client prior to performing consulting services for
any other client that could conflict with The Consultant's obligations under
this Agreement.

 

1

 



5. Term. There will be an evaluation period so The Client can determine the
effectiveness of The Consultant's work in behalf of The Client. If The Client
determines that The Consultant has not been effective then in such event there
will be no more stock compensation issued to The Consultant. The Terms shall be
for six months. At the end of six months the Agreement shall be extended for an
additional six months and a bonus in compensation of one and one quarter million
144 shares of Goldspan Resources, Inc. will be issued assuming the Client has
done both of the following:

 

Helped achieve a ten day trailing average in the stock at the price of
$.35/share and:

Helped raise $2 million dollars for Goldspan Resources under the current PPM or
one which may be amended during said six month term

 

6. Payment of Services: 1,250,000shares of 144 GSPN stock upon signing sent to:

 

Richard E. Barsom 322 W. 14th St. PH New York, NY 10014

 

7. Entire Agreement. This Contract of Engagement constitutes the entire contact
of the parties with respect to the matters addressed herein and no modifications
of this Agreement shall be enforceable unless in writing signed by both The
Consultant and The Client. This agreement is not assignable by either party
without the consent of the other. This agreement is for a full year.

 

ACCEPTED as of the date above first written:

 

Signed By:     /s/Richard E Barsom Date: 3/19/13 Title: President   Signed By:  
  /s/Phillip Allen Date: 3/19/13 Phillip Allen, President Goldspan Resources,
Inc.

 

2

 



